Appellant insists that the court having told the jury in his charge that the witness Hester was an accomplice, we were in error in holding the evidence sufficient to support the conviction. The court did so tell the jury, and in our view this was favorable to appellant, Hester not being in law an accomplice. However if we should hold that he was, we would be compelled to conclude that he was fully corroborated by two other credible witnesses whose testimony showed appellant in possession of the liquor while in transit. *Page 285 
We are not able to agree with appellant's objection to paragraph five of the court's charge, which appears to be but a statement of a general principle, and said paragraph must be viewed in connection with paragraph six wherein the court applied said principle to the facts, and told the jury in express terms that they could not convict unless from all the testimony they believed beyond a reasonable doubt appellant was guilty. This obviated any possibility of the jury reaching a conclusion of guilt while entertaining a reasonable doubt thereof.
Appellant's motion for rehearing is overruled.
Overruled.